Citation Nr: 0946321	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  07-28 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than May 14, 
2003 for the assignment of a 70 percent evaluation for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than May 14, 
2003 for the assignment of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from December 1966 to 
December 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which granted an increased rating of 70 percent 
for PTSD and a TDIU, effective May 14, 2003.  In April 2005, 
the Veteran submitted a statement that he wanted an earlier 
effective date for his PTSD rating; and in June 2005, the 
Veteran's representative submitted a statement requesting an 
earlier effective date for both the PTSD rating and the TDIU.  
The Board finds these statements to be valid notices of 
disagreement with the December 2004 rating.  See 38 C.F.R. 
§ 20.201.  Therefore, this is the rating decision on appeal.  
The claims file was subsequently transferred to the RO in 
Phoenix, Arizona, after the Veteran relocated.

The Veteran testified before the undersigned Veterans Law 
Judge at a Board hearing at the RO in August 2009.  A 
transcript of the hearing is of record.

The Veteran previously perfected an appeal with respect to a 
July 2003 rating decision that denied an increased rating for 
PTSD in excess of 10 percent.  In the August 2009 hearing, 
however, he and his representative indicated that the only 
issues for appellate consideration were the claims for 
earlier effective dates.  Given this testimony and the fact 
that the Veteran was granted an increased rating of 70 
percent for PTSD and a TDIU, the record shows that he no 
longer wishes to pursue his increased rating claim for PTSD.



FINDINGS OF FACT

1.  The RO granted service connection for PTSD in February 
1992 and denied entitlement to an increased rating for PTSD 
in August 1993 and September 1998 rating decisions; these 
decisions were not appealed and became final.

2.  The Veteran filed his most recent increased rating claim 
for PTSD in November 2000; there was no communication by the 
Veteran or a duly appointed representative between September 
1998 and November 2000 indicating an intent to apply for an 
increased disability rating or a TDIU, nor any evidence that 
a factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.

3.  The medical evidence does not show that entitlement to a 
70 percent evaluation for PTSD or a TDIU was warranted prior 
to May 14, 2003. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 14, 2003, 
for the grant of a 70 percent rating for service-connected 
PTSD have not been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.400, 4.130, Diagnostic Code 9411 
(2009).

2.  The criteria for an effective date prior to May 14, 2003, 
for the grant of a TDIU have not been met. 38 U.S.C.A. § 5110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.400, 4.16 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in June 2005 and 
September 2005 regarding the criteria for substantiating the 
earlier effective date claims for an increased rating for 
PTSD and a TDIU, subsequent to the initial adjudication in 
December 2004.  While the notice was not provided prior to 
the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a July 2007 statement 
of the case and June 2009 supplemental statement of the case, 
following the provision of notice.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  The June 2005 letter noted that the evidence 
necessary to substantiate the earlier effective date claim 
for an increased rating for PTSD, and the respective 
responsibilities of VA and the Veteran was attached.  The 
attachment does not appear in the record; however, the 
Veteran has not indicated that he did not receive the 
necessary information to substantiate the claim.

While the notification did not advise the Veteran of the laws 
regarding degrees of disability, no new disability rating 
will be assigned, as this is not the issue on appeal.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  The Veteran 
testified at the hearing that he was is in receipt of Social 
Security benefits as of 2008 but that only VA medical records 
that are already in the file were considered in this 
decision.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for increase (which includes a claim 
for a total rating for compensation based upon individual 
unemployability) shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor. 38 U.S.C.A. § 5110(a); see 38 C.F.R. 
3.400.  An effective date for a claim for increase may be 
granted prior to the date of claim if it is ascertainable 
that an increase in disability had occurred within one year 
from the date of claim.  If it is factually ascertainable 
that the increase in disability occurred outside of this 
timeframe; i.e., sometime prior to the one-year period 
preceding the date of claim, then the effective date is the 
date of claim. 38 U.S.C.A. §§ 5110(b)(2); 38 C.F.R. §§ 
3.400(o)(1) and (2); see Harper v. Brown, 10 Vet. App. 125, 
126 (1997).

Under 38 C.F.R. 3.157(b), once a claim for compensation has 
been allowed, receipt of a VA outpatient or hospital 
examination or admission to a VA hospital will be accepted as 
an informal claim for increased benefits, which would include 
an informal claim for a total rating for compensation based 
upon individual unemployability.  See Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992).  The date on the VA outpatient 
or hospital examination will be accepted as the date of 
claim. 38 C.F.R. 3.157(b).

The Veteran's service-connected PTSD is rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, pursuant to General Rating 
Formula for Mental Disorders. Under the general formula, a 70 
percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth edition (DSM IV), a Global Assessment of 
Functioning (GAF) score reflects the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness." DSM IV, American Psychiatric 
Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  
A GAF score of 31-40 indicates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school.  A 
GAF score of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51-60 represents moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61-70 represents some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.

In cases where the schedular rating is less than 100 percent, 
a TDIU may be assigned when the individual is unable to 
secure or follow a substantially gainful occupation as the 
result of service-connected disability, without regard to 
advancing age. 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU's may 
be assigned, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  
Disabilities resulting from common etiology or a single 
accident, or affecting a single body system, such as 
orthopedic, will be considered as one disability. Id.

When an RO is considering a rating increase claim from a 
claimant whose schedular rating meets the minimum criteria of 
section 4.16(a) and there is evidence of current service-
connected unemployability in the claimant's claims file or 
under VA control, evaluation of that rating increase must 
also include an evaluation of a reasonably raised claim for a 
total rating based on individual unemployability, and VA is 
required to adjudicate that claim.  Norris v. West, 12 Vet. 
App. 413, 418 (1999); see also Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (Once veteran submits evidence of 
medical disability and additionally submits evidence of 
unemployability, VA must consider total rating for 
compensation based upon individual unemployability).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In February 1992, the RO granted service connection for PTSD, 
assigning a 10 percent evaluation.  The Veteran did not 
appeal this decision and it became final. See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.   

The RO denied an increased rating for PTSD in August 1993.  
In September 1993, the Veteran requested that the RO 
reconsider the August 1993 denial and requested a VA 
examination.  The September 1993 request is not considered a 
notice of disagreement.  While the Veteran's request for 
reconsideration could reasonably be construed as 
dissatisfaction with the August 1993 decision, he did not 
contest the result of the August 1993 decision or indicate 
any desire for appellate review.  See 38 C.F.R. § 20.201.  
The RO sent the Veteran a letter in October 1993 requesting 
additional information but there is no record of a response 
from the Veteran.  Thus, the August 1993 denial also became 
final.  See 38 C.F.R. § 20.1103.  

The RO continued the denial of an increased rating for PTSD 
in September 1998.   The Veteran did not appeal this 
decision; so this decision became final as well.  Id.  

On November 22, 2000, the Veteran submitted an increased 
rating claim for PTSD.  The RO did not respond to the 
Veteran's claim.  On November 27, 2002, the Veteran's 
representative submitted another increased rating claim for 
PTSD.  The RO sent the Veteran a VA notice letter dated on 
March 6, 2003 that was returned as undeliverable on March 14, 
2003 with a note that the Veteran had moved and left no 
address.  The Veteran submitted a request for change of 
address dated on March 18, 2003 noting that his address had 
changed to Inglewood, California.  

In April 2003, the Veteran was scheduled for a QTC 
psychiatric examination to address his increased rating claim 
for PTSD.  Notice of the examination, however, was sent to 
the Veteran's old address in Los Angeles.  The Veteran failed 
to report for the scheduled examination.  The RO denied the 
increased rating for PTSD in April 2003 on the basis that the 
Veteran failed to report for the scheduled QTC examination.

On May 14, 2003, the Veteran's representative submitted a 
statement that the Veteran had contacted them addressing his 
concern with the April 2003 denial.  The representative noted 
that the April 2003 denial was based on the fact that the 
Veteran did not report to the QTC examination but that notice 
of the examination was mailed to the wrong address.  The 
representative thus requested that the Veteran be rescheduled 
for another examination.

The Veteran was rescheduled for an examination in June 2003 
and he reported and was evaluated.  The QTC examination 
showed that the Veteran was well-groomed, pleasant, polite, 
cooperative, and somewhat histrionic.  There were no abnormal 
movements, psychomotor retardation, or agitation.  His speech 
was normal.  His mood was irritated; overall his affect was 
full, reactive, and congruent with his mood.  His thought 
processes were linear, logical, and goal-directed.  There was 
no evidence of loosening of associations or paranoia or 
delusions.  He did not appear to be responding to, nor was 
there evidence of, immediate auditory or visual 
hallucinations.  He did not appear to be responding to ideas 
of reference, thought broadcasting, thought insertion, or 
thought withdrawal.  There were no suicidal or homicidal 
ideations.  Insight and judgment were reasonable; the Veteran 
was alert and oriented to time, person, place, and reason for 
evaluation.  Based on the examination, the Veteran had no 
impairment in ability to understand, carry out, and remember 
simple one or two-step job instructions; no impairment in 
ability to complete detailed and complex instructions; 
moderate impairment in the ability to relate and interact 
with supervisors, coworkers, and the public; no impairment in 
the ability to maintain concentration and attention, 
persistence, and pace; no impairment in ability to associate 
with day-to-day work activity, including attendance and 
safety; no impairment in ability to adapt to the stresses 
common to a normal work environment, including attendance and 
safety; and no impairment in the ability to maintain regular 
attendance in the workplace and perform work activities on a 
consistent basis.  His prognosis was somewhat guarded.

The Axis I diagnosis was PTSD and cocaine dependence in full, 
sustained remission by history in a controlled environment.  
The Global Assessment of Functioning (GAF) scale for PTSD was 
65.  The examiner found that the symptoms the Veteran was 
claiming were not directly related to his PTSD in that they 
had not significantly worsened.  His primary diagnosis was 
Axis II pathology in that he had significant personality 
problems that had plagued him for most of his life, which 
were not related to his experience in the military.  In 
addition, he had a long history of cocaine abuse and this 
also caused many problems in his life, which were not related 
to his military experiences.  The examiner found the Veteran 
to be a somewhat arrogant, haughty, and unreliable historian, 
as the history he was providing did not correspond to the 
history given in many of the past medical records.  Overall, 
he did not seem to have any current active Axis I diagnoses 
that would prevent him from working; but his Axis II 
pathology might lead to problems with authority figures in a 
work place environment.

The RO continued the denial of an increased rating in excess 
of 10 percent for PTSD in July 2003.  The Veteran filed a 
notice of disagreement with the July 2003 denial in May 2004.  
In December 2004, the RO granted an increased rating of 70 
percent for PTSD and a TDIU, effective May 14, 2003.  The 
bases for these grants included a July 31, 2003 VA mental 
health record, which noted paranoia, psychosis, and a GAF 
score of 45, and a June 18, 2004 VA psychiatric attending 
note, which noted that despite the Veteran's regular therapy 
he was severely impaired socially and vocationally due to 
PTSD and it was unlikely he would be able to rejoin the 
workforce to sustain himself; the GAF score was 40.

The Veteran and his representative appealed the December 2004 
decision, finding that the effective dates for the grant of 
the 70 percent rating for PTSD and the TDIU should go back to 
November 2000 or November 2002, the date he originally filed 
his increased rating claim for PTSD.

The Veteran's original increased rating claim for PTSD was 
received in November 2000.  The RO did not address the claim 
until April 2003 and at that time denied the claim on the 
basis that the Veteran did not report to an examination for 
which he did not receive notice.  He had notified VA of his 
change of address but the RO still sent the notice to his 
previous address.  The Veteran indicated a desire to continue 
the claim in May 2003 after receiving the April 2003 denial 
and then reported for a QTC examination in June 2003.  In 
July 2003, after the RO denied the increased rating claim, 
the Veteran filed a formal notice of disagreement with the 
decision.  Ultimately, the RO granted the claims based on the 
date the Veteran submitted his May 2003 statement taking 
issue with the April 2003 denial.  However, the record shows 
the Veteran had pursued the increased rating claim for PTSD 
since November 2000.  

Even though the Veteran filed his increased rating claim for 
PTSD in November 2000, the medical evidence does not show 
that entitlement to a 70 percent evaluation for PTSD or a 
TDIU were warranted prior to May 14, 2003.  The Veteran 
testified that he had been unemployed since 1990 until 2000, 
when he entered drug rehabilitation treatment.  It was not 
factually ascertainable that the Veteran had met the criteria 
for a 70 percent rating for PTSD or a TDIU within one year 
prior to the November 2000 claim, as there is no medical 
evidence of record within one year prior to the November 2000 
claim.  His combined service connected disability ratings 
prior to the grant of the 70 percent rating for PTSD were 10 
percent, which does not meet the schedular criteria for a 
TDIU; nor did the medical evidence show that the Veteran was 
otherwise unemployable due to his service-connected 
disabilities.  See 38 C.F.R. § 4.16.

The June 2003 examination report does not support the 
criteria for a 70 percent evaluation for PTSD under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  During the examination, the 
Veteran was well-groomed, had normal speech, no suicidal 
ideation, no abnormal movements, psychomotor retardation, or 
agitation, no loosening of associations or paranoia or 
delusions, and no impairment in ability to adapt to the 
stresses common to a normal work environment, including 
attendance and safety.  The GAF score was 65, which reflects 
mild symptoms in "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness." DSM IV, American Psychiatric Association (1994), 
pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  

It was not until the July 31, 2003 VA mental health record 
and the June 2004 statement from the psychiatric attending 
physician that the Veteran was shown to have more serious 
symptoms associated with his PTSD, including GAF scores of 40 
and 45, which indicate at least serious symptoms, and at 
most, some impairment in reality testing or communication.  
Id.   As the record does not show entitlement to a 70 percent 
evaluation or a TDIU arose prior to May 14, 2003, an earlier 
effective date does not apply.

The preponderance of the evidence is against the earlier 
effective date claims; there is no doubt to be resolved; and 
entitlement to an effective date earlier than May 14, 2003 
for the grant of a 70 percent rating for PTSD and a TDIU is 
not warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.
.

ORDER

Entitlement to an effective date earlier than May 14, 2003 
for the assignment of a 70 percent evaluation for PTSD is 
denied.

Entitlement to an effective date earlier than May 14, 2003 
for the assignment of a TDIU is denied.


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


